



novelislogoa05.jpg [novelislogoa05.jpg]
Exhibit 10.32




January 16, 2015


Emilio Braghi
VP Sales & Operations
Novelis Asia




Dear Emilio


Your contributions to Novelis are very important. In recognition of this, the
Company has put in place an Retention incentive. This will provide you with a
cash incentive in addition to your other compensation such as your base salary,
annual bonus opportunity and long-term incentive opportunity.


You will receive three payments in the total amount of €259,045.00 (subject to
tax withholding)
First Payment in March 2015 - €86,349
Second Payment in March 2016 €86,348
Third Payment in March 2017 €86,348


Because this opportunity is designed as a retention incentive, in the event that
you voluntarily terminate your employment prior to March 31, 2018, or are
terminated for cause, you will be required to repay any payments made under the
Retention incentive in the previous 12 months, less applicable taxes, and you
will not be entitled to any other payments thereafter. If you are terminated
involuntarily without cause, any unpaid cash installments will be immediately
cancelled but you will not be required to repay any cash payments you have
received.


Your acceptance of any payments under this award shall constitute your
acceptance of the terms and conditions set forth above.


I am very pleased that we are able to offer you this opportunity and I look
forward to you continuing to be a key member of the team as we focus on building
an even more successful Novelis.


Sincerely,
philmartenssignature.jpg [philmartenssignature.jpg]
Phil Martens
President and Chief Executive Officer





